 DIAMOND ELECTRONICS DIV203Diamond Electronics Division of Arvin Systems, Inc.and United Steelworkers of America,AFL-CIO-CLC. Case 9-CA-10041June 25, 1976DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND PENELLOopposition to the General Counsel's motion and insupport of Respondent's contending that there is nogenuine issue of material fact.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Upon a charge filed on February 10, 1976, byUnited Steelworkers of America, AFL-CIO-CLC,herein called the Union, and duly served on Dia-mond Electronics Division of Arvin Systems, Inc.,herein called the Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 9, issued a complaint andNotice of Hearing on March 30, 1976, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaintallegesin substance that on December 16,1975, following a Board election in Case 9-RC-11025, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about January 23, 1976, and at alltimesthereafter,Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On April 12, 1976, Respondent filed its an-swer to the complaint admitting in part, and denyingin part, the allegations in the complaint.On April 29, 1976, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on May 4, 1976, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed across-motion for summary judgment and affidavit in'Official notice is taken of the record in the representationproceeding,Case 9-RC-I 1025, as the term "record" is definedin Secs 102 68 and102 69(g) of the Board'sRules and Regulations,Series 8,as amended SeeLTV Elecirosystems, Inc,166 NLRB 938 (1967), enfd 338 F 2d 683 (C A 4,1968),Golden Age Beverage Co,167 NLRB 151 (1967), enfd 415 F 2d 26(C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va , 1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7, 1968), Sec9(d) of the NLRA,as amendedRuling on the Motion for Summary JudgmentIn its answer to the complaint, cross-motion forsummary judgment, brief, and affidavit, the Respon-dent, in substance, denies the validity of the electionand certification based on certain of its election ob-jections alleging union misrepresentation. Counselfor the General Counsel in his Motion for SummaryJudgment contends in effect that thereare no issuesraised by Respondent herein which were not resolvedin the underlying representation proceeding and thatsummary judgment is appropriate. We agree.Review of the record, including that in the repre-sentation proceedings Case 9-RC-11025, shows that,pursuant to a Stipulation for Certification UponConsent Election, an election was held on June 10,1975, which the Union won. Respondent filed timelyobjections alleging (1) telephone threats of physicalharm made by union agents to employees, and (2)material misrepresentations in a union letter distrib-uted to employees over the weekend before the Tues-day election. Respondent objected to statements inthe letter that (a) the Union had negotiated with anearby company a first-year wage increase of 70cents per hour when only 50 cents per hour was ne-gotiated, and (b) the Union represented employees ofseven divisions of Respondent's parent companywhen three of these were unrelated to Respondent'sparent or any of its subsidiaries. Respondent furthercontended that it could not respond to these state-ments because of time and lack of familiarity withthe corporate makeup of its parent company due tothe fact that Respondent was a newly acquired divi-sion.On September 16, 1975, after an investigation,the Acting Regional Director issued his report on ob-jections recommending that the Board overrule theobjections in their entirety and certify the Union.Specifically,with respect to the misrepresentations,he found that, while the statements were inaccurate,(a) the statement regarding the first-year wage in-crease, in the context of the large overall increase theUnion had negotiated, was not that substantial a de-parture from the truth as to have a significant impacton the election, and (b) the statement as to the extentof the Union's representation of the plants of225 NLRB No. 27 204DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's parent was not sufficiently material towarrant a hearing or setting aside the election and,further, had not been corrected by Respondent at anemployee meeting held just prior to the 24-hour peri-od, although Respondent had had sufficient time toobtain easily ascertainable information to rebut thisstatement. Respondent filed timely exceptions to theoverruling of its misrepresentation objections and abrief in support and sought a hearing or, alternative-ly,a second election. On December 16, 1975, theBoard issued its Decision and Certification of Repre-sentative in which, after reviewing the record in lightof the exceptions and brief, the Board adopted theActing Regional Director's findings and recommen-dations and certified the Union. It thus appears thatRespondent seeks herein to relitigate issues whichwere considered and resolved in the underlying rep-resentation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the General Counsel's Motion for SummaryJudgment, and deny Respondent's cross-motion forsummary judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTWe find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertiuris-diction herein.IITHE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO-CLC,is a labororganizationwithin themeaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees ofthe Respondent at its Carroll, Ohio, plant, in-cluding janitors, truckdrivers, quality controlemployees,manufacturing processors, drafts-men, and regular part-time employees, but ex-cluding all field service technicians, engineeringlaboratory technicians, office clerical employees,professional employees, guards and supervisorsas defined in the Act.2.ThecertificationOn June 10, 1975, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on December 16, 1975, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.Respondent is an Ohio corporation engaged in themanufacture of industrial cameras and TV screens atitsplant in Carroll, Ohio. During the past calendaryear, a representative period, the Respondent soldproducts valued in excess of $50,000 and causedthem to be shipped directly to customers located out-side the State of Ohio.2 SeePittsburgh Plate Glass Co v NLRB,313 U S 146, 162 (1941),Rules andRegulationsof the Board, Secs 102 67(f) and 102 69(c)b.The Request To Bargain and Respondent's RefusalCommencing on or about January 14, 1975, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about January 23, 1975, and continuing at alltimes thereafter to date, the Respondent has refused, DIAMOND ELECTRONICS DIV.205and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since January 23, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.iV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Diamond Electronics DivisionofArvin Sys-tems, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.United Steelworkers of America,AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees ofthe Respondent at its Carroll, Ohio, plant, includingjanitors, truckdrivers,quality control employees,manufacturing processors, draftsmen, and regularpart-time employees, but excluding all field servicetechnicians, engineering laboratory technicians, of-ficeclericalemployees,professionalemployees,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since December 16, 1975, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about January 23, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board hereby orders that Respondent, Dia-mond Electronics Division of Arvin Systems, Inc.,Carroll,Ohio, its officers,agents, successors,and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages,hours, and other terms and con-ditions of employment with United Steelworkers ofAmerica,AFL-CIO-CLC, asthe exclusive bargain-ing representative of its employees in the followingappropriate unit:All productionand maintenance employees ofthe Respondent at its Carroll,Ohio, plant, in-cluding janitors,truckdrivers,quality control 206DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees,manufacturing processors, drafts-men, and regular part-time employees, but ex-cluding all field service technicians, engineeringlaboratory technicians, office clerical employees,professional employees, guards and supervisorsas defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Carroll, Ohio, plant, copies of theattached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional DirectorforRegion9,afterbeingdulysignedbyRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Unit-ed Steelworkers of America, AFL-CIO-CLC, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employeesof the Respondent at its Carroll, Ohio, plant,including janitors, truckdrivers, quality con-trolemployees,manufacturing processors,draftsmen, and regular part-time employees,but excluding all field service technicians, en-gineering laboratory technicians, office cleri-cal employees, professional employees, guardsand supervisors as defined in the Act.DIAMOND ELECTRONICS DIVISION OF ARVINSYSTEMS, INC.